Citation Nr: 0803516	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991, plus an additional 4 months, 8 days of 
unconfirmed service.  This matter is on appeal from the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  During the entire period on appeal, the veteran's 
fibromyalgia was manifested by subjective complaints of pain, 
fatigue, insomnia, and stiffness, as well as tender spots on 
her body indicated upon physical examination.

2.  During the entire period on appeal, the veteran's IBS was 
manifested by subjective complaints of intermittent cramping, 
constipation, and bloating, but no diarrhea.

3.  The veteran is not precluded from all forms of 
substantially gainful employment by reason of her 
fibromyalgia or IBS alone, or by reason of her service-
connected disabilities as taken together.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code (DC) 5025 (2007).

2.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.114, DC 7319 (2007).

3.  The veteran does not meet the criteria for total 
disability evaluation based on individual unemployability.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 



FIBROMYALGIA

Here, the veteran is currently rated as 40 percent disabled 
based on her symptoms of fibromyalgia.  Under 38 C.F.R. 
§ 4.71a, DC 5025, fibromyalgia will be rated as 40 percent 
disabling where it is manifested by widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly constant, and refractory to therapy.  

This is the highest disability rating scheduled under this 
diagnostic code.  As such, there is no basis for assigning a 
rating in excess of 40 percent under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.

Nonetheless, in exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  8 C.F.R. § 3.321(b)(1).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996). 

At an August 2004 VA examination, the veteran claimed that, 
as a result of her fibromyalgia symptoms, she was ordered by 
her physician in November 2003 to not be on her feet for long 
periods of time.  This is something that the veteran states 
was required of her job.  She reports that she was then fired 
from her job as a result of her limited work abilities due to 
her fibromyalgia in March 2004.  

Thereafter, she began taking classes but her statements, as 
well as those of fellow classmates, assert her inability to 
use the stairs at the school as a result of her fibromyalgia.  
However, no evidence indicating the terms of her dismissal 
from her former employer has been submitted.  Additionally, 
no evidence of her inability to take classes from school 
authorities has been submitted.  

The medical evidence of record also does not suggest that the 
veteran is incapable of working as a result of her 
fibromyalgia or that her symptoms are so exceptional as to 
not be fully encompassed by the schedular rating criteria.  
Rather, at a December 2004 VA examination, her only symptoms 
of fibromyalgia reported upon examination were tender spots 
on her body.  She also complained of muscle aching, numbness 
on the left side of her body, and insomnia.  

The tender spots were also reported at the August 2004 VA 
examination.  The veteran complained of joint and muscle 
pain, fatigue, occasional headaches, irritable bowel 
syndrome, and minor depression.  Despite her complaints of 
pain, her gait was noted to be normal.  She also reported 
that her symptoms were present daily, required constant 
medication, and were exacerbated by overexertion.

Notwithstanding the foregoing evidence, the veteran has not 
required frequent hospitalizations due to her service 
connected fibromyalgia, and her service-connected residuals 
have not been shown by objective evidence to result in 
functional limitation beyond that contemplated by the rating 
currently-assigned.  Accordingly, referral of this issue for 
extraschedular consideration is not indicated.

IRRITABLE BOWEL SYNDROME

Under 38 C.F.R. § 4.114, DC 7319, irritable colon syndrome 
warrants a 30 percent disability rating where it is severe in 
nature, manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

The veteran has undergone several VA examinations regarding 
her irritable bowel syndrome as well as being treated on an 
outpatient basis for symptoms of irritable bowel syndrome.  
In March 2001, she complained of occasional stomach pain.  
Later in June 2002, she was noted to have normal bowel 
patterns by a private physician.  At that time, she 
specifically stated that she had no diarrhea or constipation.

In July 2003, the veteran underwent her first VA examination 
regarding digestive system complaints.  At that time, she 
reported abdominal cramping and constipation.  She denied any 
nausea, vomiting, diarrhea, hematemesis, or melena.  She also 
denied ever being hospitalized for symptoms related to 
irritable bowel syndrome.  She was diagnosed with irritable 
bowel syndrome.

Thereafter, in December 2004, the veteran underwent a second 
VA examination.  At that time, she reported abdominal cramps, 
constipation, and bloating.  She specified that these 
symptoms were or an intermittent nature rather than constant.  
She denied any diarrhea.  The examining physician determined 
her symptoms to be of a "moderate" nature.

Without evidence of constant, severe symptoms, to include at 
least some diarrhea, relating to irritable bowel syndrome, 
the veteran's symptoms do not more nearly approximate the 
criteria necessary to merit a rating in excess of 10 percent 
for irritable bowel syndrome.

The Board has also considered whether staged ratings are 
appropriate as to both increased rating claims but finds no 
distinct time periods where the veteran's symptoms warrant 
increased ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

TDIU

TDIU is considered to exist when there is present any 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU ratings 
are authorized for any disability or combination of 
disabilities for which the rating schedule prescribes a 100 
percent evaluation or, with less disability where the 
requirements of 38 C.F.R. § 4.16 are met.  See 38 C.F.R. § 
3.340(a)(2).  

TDIU ratings for compensation may be assigned if the 
schedular rating is less than total and the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

The veteran fails to meet the basic schedular requirements 
for TDIU since she does not have disabilities which would 
render a combined rating of at least 70 percent.  See 38 
C.F.R. § 4.16(a).  She is service-connected for fibromyalgia, 
rated as 40 percent disabling, and for irritable bowel 
syndrome, rated as 10 percent disabling.  While she does have 
a single disability rated as 40 percent disabling, her 
disabilities combine for a rating of only 50 percent 
disabling rather than the required 70 percent disabling under 
38 C.F.R. § 4.16.

Under 38 C.F.R. § 4.16, the veteran can also be considered 
for an extraschedular rating if she is unemployable due to 
her service-connected disabilities.  38 C.F.R. § 4.16(b).  
Where, as in this case, she does not meet the percentage 
requirements for a total rating set out in 38 C.F.R. § 
4.16(a), the Board lacks the authority to grant a total 
rating in the first instance.  Bowling v Principi, 15 Vet. 
App. 1, 10 (2001).  

In such a case, VA must refer the matter to VA's Compensation 
and Pension (C&P) Director for initial consideration under 
the provisions of 38 C.F.R. § 4.16(b).  Id.  Referral is 
required where there is a plausible basis for concluding that 
the veteran is unable to secure and follow a gainful 
occupation.  Id. at 9.  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on her service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including her disability, her education, and her employment 
history when determining if she is unable to work.

As noted above, the veteran is service-connected for 
fibromyalgia and irritable bowel syndrome for a combined 
disability of 50 percent.  While she has claimed entitlement 
to service connection for other conditions, none have been 
service-connected.  

The veteran claims, as is detailed above, that she was fired 
from her job as a result of her limited abilities due to her 
service-connected disabilities.  She claims that she then 
attended school; however, was unable to fully do so, also due 
to her service-connected disabilities.  The veteran therefore 
is claiming that she is unable to work and to reeducate 
herself as a result of her service-connected disabilities.

However, as is also detailed above, no evidence indicating 
the terms of her dismissal from her former employer have been 
submitted and no evidence of her inability to take classes 
from school authorities has been submitted.  The medical 
evidence of record also does not suggest that the veteran is 
incapable of working as a result of her fibromyalgia.  

Rather, at a December 2004 VA examination, the veteran's only 
symptoms of fibromyalgia reported upon examination were 
tender spots on her body.  The veteran also complained of 
muscle aching, numbness on the left side of her body, and 
insomnia.  The tender spots were also reported at the August 
2004 VA examination.  She complained of joint and muscle 
pain, fatigue, occasional headaches, irritable bowel 
syndrome, and minor depression.  

Despite her complaints of pain, her gait was noted to be 
normal.  She also reported that her symptoms were present 
daily, required constant medication, and were exacerbated by 
overexertion.

While the veteran reports having been told by doctors that 
she could not work for periods of time, neither the private 
medical records nor the VA examinations support such a 
finding.  The records do indicate complaints of pain and 
fatigue associated with fibromyalgia but do not indicate 
levels of such symptoms as to rise to the level of 
unemployability.  As such, there is no plausible basis for 
concluding that the veteran is unable to secure and follow a 
gainful occupation, referral is not necessary.

In addition, the Board has considered the veteran's 
statements regarding her service-connected disabilities on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability or 
unemployability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify for the issues of increased 
rating for fibromyalgia and TDIU was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in these matters.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of her and VA's respective duties for 
obtaining evidence.  She was also asked to submit evidence 
and/or information in her possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Here, the duty to notify was not satisfied prior to the RO's 
initial unfavorable decision regarding the claim for 
increased rating for IBS.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in November 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  She 
was also asked to submit evidence and/or information in her 
possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in July 
2005 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support her claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence she 
needed to substantiate her claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claims that the veteran had actual knowledge of the 
rating element of her claims.  In addition, she was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in April 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private medical 
records.  

In addition, the appellant was afforded VA medical 
examinations in July 2003, August 2004, and December 2004.  
Significantly, she has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for fibromyalgia is denied.

A rating in excess of 10 percent for irritable bowel syndrome 
is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


